Citation Nr: 9930330	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  95-16 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic upper 
respiratory infections.

2.  Entitlement to service connection of chronic hepatitis.

3.  Entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for chronic upper 
respiratory infections and for chronic hepatitis.  Also in 
that decision, the RO considered the provisions of 38 C.F.R. 
§ 3.324 but denied a 10 percent rating for the veteran's 
noncompensable service-connected disabilities.  The issue of 
entitlement to a 10 percent rating based on 38 C.F.R. § 3.324 
will be addressed in a remand that follows the decisions on 
the other issues on appeal.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a current diagnosis of chronic upper respiratory 
infections, or of a nexus between any chronic upper 
respiratory infections and disease or injury in service.

2.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for chronic hepatitis.

3.  The veteran had abnormal liver function tests, with 
diagnoses of hepatitis, both during and immediately following 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for chronic respiratory 
infections is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  It is reasonably shown that chronic hepatitis was 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chronic Respiratory Infections
The veteran is seeking service connection for chronic upper 
respiratory infections.  A previously pending claim for 
service connection for chronic sinusitis was resolved in a 
June 1999 rating decision, when the RO granted service 
connection for chronic rhinosinusitis with associated 
postnasal drip.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  A person who submits 
a claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records indicate that he was 
seen for upper respiratory infections in March 1977, December 
1979, March 1980, January 1985, April 1985, May 1987, October 
1990, September 1991, and April 1993.  VA and private 
outpatient treatment notes indicate that after service the 
veteran was seen for upper respiratory infections in March 
1994, March 1995, February 1996, and March and April 1997.

On VA medical examination in March 1994, the veteran reported 
that he had episodes of facial pain in the sinus area one or 
two times per year, occasionally with postnasal drip.  He 
reported that the symptoms were worse in cold weather.  The 
examiner indicated that there were no objective findings on 
examination related to those complaints.  X-rays revealed 
indirect evidence of right maxillary sinusitis.

On VA examinations in January 1997 and June 1997, the veteran 
reported intermittent postnasal drip.  The nose and sinuses 
were normal on examination.  The examiners diagnosed 
vasomotor rhinitis.  One of the examiners commented that 
there was no evidence of chronic sinusitis or upper 
respiratory infection out of the ordinary, and no evidence to 
suggest that sinonasal symptoms were related to military 
service.

In March 1999, the veteran had two VA examinations that 
addressed his respiratory system.  In an examination on March 
20, the veteran reported a history of chronic sinus problems, 
with constant postnasal drip.  The examining physician noted 
reddened, hypertrophied turbinates and septal mucosa.  There 
were polypoid changes in the left middle meatus, with 
purulence.  The nasopharynx was clear, with some erythema.  
The examiner's diagnoses were chronic rhinosinusitis with 
associated postnasal drip, and probable reflux laryngitis.  
In an examination on March 27, the examiner found that the 
veteran did not have any symptoms of a respiratory disorder.  
In a June 1999 statement, the veteran asserted that he had 
chronic upper respiratory infections that were related to the 
postnasal drip for which the RO established service 
connection in June 1999.

The veteran has been noted to have upper respiratory 
infections on a number of occasions during and after service.  
As noted above, service connection has been established for 
chronic rhinosinusitis with associated postnasal drip.  The 
service-connected respiratory condition includes symptoms 
affecting both the nose and sinuses.  Physicians who have 
treated and examined the veteran have not diagnosed a 
condition of chronic upper respiratory infections that can be 
distinguished from the service-connected chronic 
rhinosinusitis with associated postnasal drip.  There is no 
competent medical finding or opinion that the veteran has 
chronic respiratory infections that are linked to his 
service.  The Board finds that the evidence does not meet the 
first or third criteria under Caluza, supra, at 506, for a 
well grounded claim for service connection.  Therefore, the 
claim must be denied.

Chronic Hepatitis
According to a service medical record dated in September 
1989, the veteran had possible hepatitis A.  In December 
1990, it was noted that the examiner suspected non A/non B 
infection versus resolving hepatitis B.  A January 1992 
service medical record shows that the veteran had a probable 
history of hepatitis C, but that tests were within normal 
limits.  In February 1992, an examining physician reported 
that the veteran apparently had had a previous infection with 
hepatitis B, but that he did not appear to have active 
disease at that time.  On VA medical examination in March 
1994, the diagnoses included non A, non B hepatitis.  In 
September 1996, the Board remanded the veteran's claim for 
service connection for chronic hepatitis for further 
development, to include a VA examination with review of the 
claims file and a medical opinion as to whether the veteran 
currently has hepatitis that was present during service.

On VA examination in January 1997, VA physician Frederick 
Sherman, M.D., reported that the veteran had a chronic 
elevation of alanine transaminase (ALT) and aspartate 
transaminase (AST), with a negative viral workup, and a 
negative right upper quadrant ultrasound.  On reexamination 
in June 1997, Dr. Sherman stated the impression that the 
veteran had chronic active hepatitis, with no clinically 
evident liver disease at that time.  In July 1997, a liver 
biopsy revealed very low grade chronic hepatitis.

On VA examination in March 1999, Mark Kocab, M.D., noted that 
the 1997 liver biopsy had shown evidence of mild chronic 
hepatitis, with some findings consistent with hepatitis C.  
Dr. Kocab noted, however, that several test results in the 
record had been negative for hepatitis C antibody.  Dr. Kocab 
noted that the veteran had hepatitis B antibody, with 
findings that suggested that he had had hepatitis B in past, 
but was now immune to it.  The veteran did not have a 
positive hepatitis A antibody.  Laboratory tests of liver 
function in March 1999 were entirely normal.  Dr. Kocab 
concluded that the veteran had a history of hepatitis B, but 
that the hepatitis had resolved, and that the veteran was now 
immune to it.  In June 1999, private physician Ashok Bhat, 
M.D., wrote that the veteran had past infections of hepatitis 
A, B, and C.  Dr. Bhat did not indicate whether the veteran 
continued to have active hepatitis.

The evidence regarding the history and course of the 
veteran's hepatitis is varied, but provides at least a 
plausible basis for the veteran's claim for service 
connection for chronic hepatitis.  Therefore, the Board finds 
that the claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that all facts 
relevant to the veteran's claim have been properly developed, 
so that VA has satisfied its statutory obligation to assist 
the veteran in the development of his claim.

While there is disagreement between the various medical 
findings, the medical evidence generally agrees that the 
veteran had some type of hepatitis infection during service.  
While the most recent testing indicated that abnormal liver 
functions had resolved, a number of tests performed after the 
veteran's service showed abnormal liver function.  The Board 
finds that the evidence is at least in equipoise in showing 
that abnormal liver functions related to a diagnosis of 
hepatitis were present during the veteran's service and 
continued after service.  Therefore, the claim for service 
connection for chronic hepatitis is granted.


ORDER

A well grounded claim for service connection for chronic 
respiratory infections not having been submitted, the claim 
is denied.

Entitlement to service connection for chronic hepatitis is 
granted.


REMAND

VA regulations provide that VA may apply a 10 percent 
disability rating for a veteran's combined multiple, 
noncompensable service-connected disabilities if those 
disabilities are of such character as to clearly interfere 
with normal employability.  38 C.F.R. § 3.324 (1999).  In the 
above decision, the Board granted the veteran service 
connection for chronic hepatitis.  Following the Board's 
grant of service connection, the RO will assign a rating for 
that disability.  The rating assigned for the chronic 
hepatitis, and the impact of the hepatitis, combined with the 
other service-connected disabilities, on the veteran's 
employability, are relevant to the claim for a 10 percent 
rating under 38 C.F.R. § 3.324.  Therefore, after evaluating 
the chronic hepatitis, the RO should readjudicate the 
veteran's 38 C.F.R. § 3.324 claim.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matter of entitlement to 
a 10 percent rating for multiple 
noncompensable service-connected 
disabilities.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  After the RO has assigned a 
disability rating for the veteran's 
service-connected chronic hepatitis, the 
RO should readjudicate the claim for 
entitlement to a 10 percent for multiple 
noncompensable service-connected 
disabilities.


After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

